 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RONNIE CHEROKEE BROWN,                            No. 2: 19-cv-0699 KJN P
12                        Plaintiff,
13            v.                                        ORDER & FINDINGS &
                                                        RECOMMENDATIONS
14    R. PLESHCHUK, et al.,
15                        Defendants.
16

17           By order filed June 11, 2019, plaintiff was granted thirty days to either file an amended

18   complaint or return the forms necessary for service of defendants Pleschuk and Valencia as to

19   plaintiff’s Eighth and Fourteenth Amendment claims. (ECF No. 7.) Thirty days from that date

20   have now passed, and plaintiff has not filed an amended complaint or returned the forms for

21   service of defendants Pleschuk and Valencia.

22           Accordingly, IT IS HEREBY ORDERED that the Clerk of the Court shall appoint a

23   district judge to this action; and

24           IT IS HEREBY RECOMMENDED that this action be dismissed without prejudice. See

25   Local Rule 110; Fed. R. Civ. P. 41(b).

26           These findings and recommendations are submitted to the United States District Judge

27   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

28   after being served with these findings and recommendations, plaintiff may file written objections
                                                       1
 1   with the court and serve a copy on all parties. Such a document should be captioned

 2   “Objections to Magistrate Judge’s Findings and Recommendations.” Plaintiff is advised that

 3   failure to file objections within the specified time may waive the right to appeal the District

 4   Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 5   Dated: October 18, 2019

 6

 7

 8

 9
     Br699.fta
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
